DISSENTING OPINION.
It appears to me necessary that I state my conclusions in a separate opinion. I do so in skeleton form.
The dividing line is 1930.
As to the roads in existence when Chapter 47, Laws 1930, Section 8036, Miss. Code 1942, was enacted:
 Pavement:
The pavement upon such roads is to be paid for. This involves the nature of the paving and the elements to be appraised. As to the nature, it includes any material other than dirt, gravel or shell. The Commission itself recognized four kinds of paving. They are included. As to the elements to be appraised, this includes not only the driving slab but also all elements usually included in a contract for paving a road where the road-bed is already prepared. The Commission itself has a form of contract enumerating the elements covered by such contract. Those elements ought to be appraised Of course, no element is to be appraised unless actually in existence at the time the appraisal should be made.
 Bridges:
The Chancellor held that concrete bridges should be paid for. I agree with that. Where such bridges are mixed concrete and steel, or other material, it is a concrete bridge where concrete predominats in quantity or *Page 664 
cost. Such bridges should be paid for, if taken over and used by the Highway Department, even though there is no paving approaching the bridge from either end thereof. As to all bridges other than concrete, the driving slab thereon, if any, should be paid for, including pay for all elements usually included in a contract for paving the driving surface after the bridge has been constructed.
 Municipalities:
Streets should be included, but to be uniform in dimensions with the approaching state highway.
Warranite: To be paid for.
Now, dealing with roads constructed after enactment of Chapter 47, Laws 1930, Section 8035, Miss. Code 1942:
Applies only to primary highways.
Municipalities not included.
The thing to be appraised under this section is the "paved highway" — not merely the pavement. This would include original value, less depreciation, of everything in existence when the appraisal is due to be made which was essential to the construction of the highway and which was paid for with money turned over to, or spent under the direction of, the Highway Commission, which of course, would include all bridges.
Of course the obligation to pay, in all instances, is only where connection is made with the unit for which payment is to be made "and same becomes a part of a continuous paved state highway," and when in the due course of the construction program of the State Highway Commission such unit would have been "regularly constructed as a part of such program."